Exhibit 10.31

EMPLOYMENT AGREEMENT

THIS AGREEMENT shall be effective as of April 1, 2011 (the “Effective Date”). It
is between LifeVantage Corporation (“LifeVantage or the Company”) and Dr. Joe
McCord (“Dr. McCord”).

BACKGROUND

A. This Agreement is the successor to and supersedes all previous agreements
between the parties, including the Scientific Advisory Board Agreement between
LifeVantage and Dr. McCord dated October 1, 2009 and effective through June 30,
2010, with an interim extended contract term through March 31, 2011. This
Agreement does not cover or apply to his service as a member of the Board of
Directors of LifeVantage.

B. LifeVantage wishes to employ Dr. McCord for various services related to the
scientific research, educational and marketing activities of the Company

In consideration of the promises and actions contained in this Agreement,
including paragraphs A-B above, the parties agree as follows:

1. Term. The term of this Agreement shall be for the period commencing on the
Effective Date and ending June 30, 2014.

2. Obligations and Representations of Dr. McCord.

2.1 Dr. McCord agrees to and shall provide the following services to
LifeVantage:

2.1.1 Dr. McCord will assume the role of Chief Scientific Officer of LifeVantage
Corporation, in accordance with the job description attached hereto as Exhibit A
and shall assist in the training of Company personnel about the scientific
basis, history, effectiveness, safety and other principles and concepts that
relate to LifeVantage’s products;

2.1.2 Dr. McCord will be available to assist in marketing LifeVantage’s
products, with the understanding that his responsibilities are to oversee and
direct all matters related to science, and not matters primarily concerned with
advertising, marketing, or distributor recruitment;

2.1.3 Dr. McCord will continue to work with LifeVantage and its legal counsel on
its due diligence activities with respect to LifeVantage’s intellectual property
(“IP”) portfolio and the development and maintenance of additional IP value and
assets.



--------------------------------------------------------------------------------

2.1.4 Dr. McCord agrees to act as LifeVantage’s chief scientific spokesperson,
He agrees to personally appear at LifeVantage Network distributor events, as
requested, up to 4 times per year, including one international appearance as
well as at LifeVantage Corporate investor conferences as requested.

2.15 Dr. McCord will continue to work on developing new products for LifeVantage
and to oversee all research with regard to claims and benefits associated with
the Protandim product.

2.1.6 Dr. McCord will provide those services requested of him by LifeVantage’s
CEO and BOD. Dr. McCord will make available the time needed to fulfill his
obligations as set forth above. Dr. McCord agrees to meet and confer with
LifeVantage on a regular basis in order to reach a mutually agreeable
understanding as to all topics and issues involved in the actual carrying out of
his services.

2.1.7 Dr. McCord agrees that LifeVantage may disclose Dr. McCord’s participation
on the SAB and LifeVantage’s Board of Directors and may utilize Dr. McCord’s
name, likeness and statements on LifeVantage’s website and in marketing
materials; provided, however, that Dr. McCord reserves the right to approve all
such announcements and usage of his likeness or statements prior to publication.

2.1.8 Dr. McCord represents and warrants that (a) he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, (b) his execution and
performance of this Agreement is not a violation or breach of any other
agreement to which he is a party, (c) he has all licenses and certifications
necessary to render the Services, and

2.2 Scientific Advisory Board.

2.2.1 Dr. McCord’s Obligations. In addition to those obligations set out in
paragraph 2.1, Dr. McCord agrees to participate in meetings with the management
of LifeVantage about prospective appointment of other members to the SAB and to
develop a meaningful structure for the SAB.

 

- 2 -



--------------------------------------------------------------------------------

(A) LifeVantage’s Obligations. LifeVantage agrees to seek meaningful input from
all existing SAB members before appointing other members of the SAB.

(B) LifeVantage agrees to place a priority or preference on Dr. McCord’s
commitment to understanding, maintaining, expanding and enriching LifeVantage’s
scientific and intellectual property when appointing other members.

2.3 Non-Compete. Dr. McCord agrees that as long as he is subject to this
Agreement he will not, without the express advance approval of LifeVantage’s
CEO, (A) serve on any panel, Board of Directors or other group (B) become an
officer, employee to or for any entity or an individual associated with an
entity which sells or intends to sell (i) a dietary supplement or other food of
any kind (ii) a homeopathic drug or (iii) cosmetic, which is promoted for its
antioxidant, Nrf2 activity, or anti-aging related properties or benefits.

3. Compensation to Dr. McCord.

3.1 Monthly Compensation. Dr. McCord shall receive the sum of $10,000.00 per
calendar month for all of his services pursuant to this Agreement, payable in
the time and manner that the Company customarily pays its employees, less
applicable payroll taxes.

3.2 Monthly Commission. In addition to the Monthly Compensation set forth above,
upon a finding of the Company’s CEO that all of Dr. McCord’s obligations under
this contract have been performed satisfactorily, Dr. McCord shall receive a
monthly commission equal to Fifty Cents ($.50) multiplied by the total net
bottle sales of Protandim® during the preceding month. This commission shall
also apply to any new products that are substantially equivalent to the original
Protandim product (e.g., the Mexican formulation, or a yet to be determined
hypoallergenic Protandim formulation). It shall also apply (at an equitable rate
to be determined by the parties) to future Protandim- or Nrf2 activation-based
products (such as, e.g., a pet supplement, or a topical gel formulation).

4. Travel and Product Development Expenses.

During your employment and while this Agreement is in effect, you will be
reimbursed for all reasonable business expenses (including, but without
limitation, travel expenses) upon the properly completed submission of requisite
forms and receipts to the Company in accordance with the Company’s expense
reimbursement policy.

5. Employee Benefits Programs.

During your employment with the Company, and except as may be provided under an
employee stock purchase plan, you will be entitled to

 

- 3 -



--------------------------------------------------------------------------------

participate, on the same terms as generally provided to senior executives, in
all Company employee benefit plans and programs at the time or thereafter made
available to Company senior executive officers including, without limitation,
any savings or profit sharing plans, deferred compensation plans, stock option
incentive plans, group life insurance, accidental death and dismemberment
insurance, hospitalization, surgical, major medical and dental coverage,
vacation, sick leave (including salary continuation arrangements), long-term
disability, holidays and other employee benefit programs sponsored by the
Company. The Company may amend, modify or terminate these benefits at any time
and for any reason.

6. Indemnification.

6.1 LifeVantage (“the Indemnitor”), hereby indemnifies and holds harmless
Dr. McCord from any and all claims, damages, costs, expenses, or liabilities
that he may incur as a result of, arising from or in any way connected with the
services he renders to LifeVantage. This indemnity is meant to be very broad in
scope; among other things, it applies to (A) any acts and omissions to act by
LifeVantage, including its officers, directors, employees and agents, (B) claims
that the product sold, the services rendered or related claims by LifeVantage
are misleading, false or defective and (C) acts and omissions to act by
Dr. McCord, except this indemnification shall not apply if a judge, jury,
arbitrator or other mutually agreeable person determines that Dr. McCord
committed gross negligence or an intentional act which caused the injury or
damages complained of.

6.2 Procedures for Indemnification.

6.2.1 Promptly after receipt by Dr. McCord of notice of the commencement of any
action with respect to which indemnification may be sought hereunder, Dr. McCord
shall notify LifeVantage of the commencement of such action, but failure to so
notify LifeVantage shall not relieve LifeVantage from any liability that
LifeVantage may have hereunder or otherwise, unless LifeVantage shall be
materially prejudiced by such failure.

6.2.2 If LifeVantage shall so elect, LifeVantage shall assume the defense of
such action, including the employment of counsel reasonably satisfactory to
Dr. McCord, and shall pay the fees and disbursements of such counsel.

6.2.3 In the event, however, that Dr. McCord shall reasonably determine in its
judgment that having common counsel would present such counsel with a conflict
of interest or if LifeVantage shall fail to assume the defense of a claim or
action in a timely manner, then Dr. McCord may employ separate counsel to
represent or defend him and LifeVantage shall pay the reasonable fees and
disbursements of such counsel; provided, however, that LifeVantage shall not be
required to pay the fees and disbursements of more than one separate counsel for
Dr. McCord in any jurisdiction in any single action.

 

- 4 -



--------------------------------------------------------------------------------

6.2.4 In any action the defense of which LifeVantage shall assume, Dr. McCord
shall have the right to participate in (but not control) such litigation and to
retain his own counsel at his own expense except as otherwise provided, so long
as such participation does not interfere with LifeVantage’s control of such
litigation.

6.2.5 LifeVantage will not, without the prior written consent of Dr. McCord,
settle or compromise or consent to the entry of any judgment in any pending or
threatened action in respect of which indemnification has been sought hereunder
by Dr. McCord unless such settlement, compromise or consent shall include an
unconditional release of Dr. McCord from all liability arising out of such
action.

7. Insurance. LifeVantage agrees to maintain Dr. McCord as a named insured to
LifeVantage’s General Commercial Liability insurance policy or any other product
liability coverage as long as this Agreement is in effect.

8. Termination.

8.1 Termination without cause. Either party may terminate this Agreement without
cause upon 180 days notice to the non-terminating party.

8.2 Termination “For Cause”. Both LifeVantage and Dr. McCord may terminate this
Agreement “for cause” if either asserts a breach by the other of any material
provision of this Agreement, subject to the provisions in subparagraph 8.4.

8.3 Termination Procedure “For Cause”. If LifeVantage or Dr. McCord exercises
the termination rights set out in subparagraph (b) above, the following
procedure must be complied with:

8.3.1 Written notice must be given to the other which, clearly and with detail,
informs the other party of all the reasons for the proposed termination.

8.3.2 The recipient of the notice, then, has the opportunity to attempt to cure
each alleged breach or to satisfy the other that the recipient did not commit
the act or omission complained of or that such act or omission is not material
or that it can be cured, within 20 calendar days of receiving such notice before
such termination can be effective.

8.3.3 If the party who gave the notice believes that not all of the alleged
reasons for the termination have been fully satisfied, that party may complete
the contract termination process by giving the other notice of an Effective
Termination Date. That notice shall contain a clear and detailed explanation of
each point or factor which the terminating party believes has not been fully
satisfied or cured. The Effective Termination Date may be any date more than 5
calendar days following the giving of this second notice.

 

- 5 -



--------------------------------------------------------------------------------

8.4 Effect of Termination. The termination of this Agreement “for cause” does
not act as a relinquishment, waiver or release by the party who was terminated
of any claim against the terminating party for a wrongful termination or breach
of this Agreement or of any other claim. The following paragraphs shall survive
the termination of this Agreement and shall continue to be of full force and
effect: Paragraphs 5 and 8, in their entirety.

8.5 Dr. McCord shall not be entitled to any compensation after the effective
date of termination except as to compensation that was accrued prior to that
date.

9. Confidentiality; Loyalty; and Intellectual Property.

9.1 Dr. McCord agrees, acknowledges and understands that Dr. McCord has a
fiduciary duty with and to LifeVantage. Dr. McCord agrees that to the best of
his ability and experience, his conduct will be in a manner that will further
the interest of LifeVantage and will at all times loyally and conscientiously
perform all of the duties and obligations required either expressly or
implicitly by the terms of this Agreement. Dr. McCord agrees not to make any
statements or perform any acts that could be injurious to LifeVantage,
monetarily or otherwise.

9.2. Intellectual Property.

9.2.1 “Intellectual Property” means all works, including literary works,
pictorial, graphic and sculptural works, architectural works, works of visual
art, and any other work that may be the subject matter of copyright protection;
advertising and marketing concepts; information; data; formulas; designs;
models; drawings; computer programs; including all documentation, related
listings, design specifications, and flowcharts related thereto; trade secrets;
and any inventions whether or not patentable, including all processes, machines,
manufactures and compositions of matter and any other invention that may be the
subject matter of patent protections; and all statutory protection obtained or
obtainable there from.

9.2.2 Intellectual Property created developed, or produced pursuant to or as a
result of Dr. McCord’s services pursuant to this Agreement, is and shall be the
sole property of LifeVantage. LifeVantage acknowledges and agrees that the
purpose of this section is not to claim intellectual property right to any
independent third party study that LifeVantage or Dr. McCord would otherwise not
be entitled to.

9.2.3 Dr. McCord hereby assigns and agrees to assign to Company all right, title
and interest to all Intellectual Property created by Dr. McCord arising out of
or utilized in his services to LifeVantage.

 

- 6 -



--------------------------------------------------------------------------------

9.2.4 Dr. McCord shall promptly provide LifeVantage, whether during or after the
term of this Agreement, with those documents and signatures reasonably required
by LifeVantage to vest ownership of the Intellectual Property in LifeVantage,
and Dr. McCord agrees to take any and all action reasonably necessary to vest
such ownership in LifeVantage.

9.2.5 LifeVantage alone has the right to use, sell, patent or license its
Intellectual Property.

9.3 Confidentiality. In connection with the performance of the services set out
in this Agreement, Dr. McCord acknowledges that he has information about the
trade secrets and other confidential information of LifeVantage which derive
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use (“Confidential Information”). Dr. McCord agrees that, during
the term of this Agreement and thereafter, he will not disclose or use any of
the Confidential Information (including without limitation policies, procedures,
memoranda, records, reports, formulas, patterns, compilations, programs,
devices, computer programs or parts thereof, Company information about plans,
methods, techniques or processes) about which he has learned as a result of his
association with LifeVantage. Upon the termination of this Agreement and upon
receiving a written request from LifeVantage, Dr. McCord shall deliver to
LifeVantage all Confidential Information, equipment, notes, documents,
memoranda, reports, files, books, correspondence, lists or other written or
graphic records and the like relating to LifeVantage’s business which are or
have been in his possession or control.

10. Notices. Each notice which is permitted or required pursuant to or about
this Agreement shall be delivered to the other party by (A) hand-delivery to the
individual recipient identified in this paragraph or by (B) sending that notice
by an overnight delivery service to the recipient. Both parties agree that
transmission of the notice by e-mail or giving the other party notice by
telephone is a helpful procedure, but is not required and will not suffice for
legal delivery pursuant to this paragraph. Notice shall be deemed to have been
received on the day of personal service or the day on which overnight delivery
has occurred. All notices shall be delivered to the receiving party at the
address stated above for such party. Notices to LifeVantage should be directed
to the attention of the Chief Executive Officer. A party may change the address
or person who is to receive notices by providing a notice pursuant to this
paragraph 9.

11. Integration. This Agreement and accompanying exhibits contain the entire
agreement between the parties. It supersedes all prior agreements,
understanding, and commitments between the parties, whether oral or written. No
amendments to this Agreement may be made, except in writing signed by both
parties.

12. Assignment. This Agreement and all rights and obligations under it may be
assigned only by LifeVantage. However, with respect to Dr. McCord, an assignment
will be valid only if approved in writing by LifeVantage in advance of such
assignment.

13. Governing Law; Dispute Resolution.

 

- 7 -



--------------------------------------------------------------------------------

13.1 Except as provided for in this section, all disputes between the parties
that are, in any way, connected to this Agreement, shall be resolved by
arbitration only. Unless both parties agree, arbitration shall be conducted only
before the American Arbitration Association (“the AAA”) and only in the Salt
Lake City metropolitan area. If either party, however, believes that it will
suffer irreparable damage as a result of the actions of the other party, it may
seek injunctive relief, but only injunctive relief in any state or federal court
in Utah or in any state where the alleged activity is alleged to have occurred;
any other relief must be through arbitration.

13.2 As a condition precedent to the filing of any claim to initiate an
arbitration proceeding, the party that believes that a breach (i.e., a default)
of this Agreement has occurred, shall provide notice of the breach and 15
calendar days and an opportunity to cure that breach or otherwise satisfy the
complaining party that no claim is necessary. If the party giving the notice is
not satisfied, either party may then file an arbitration claim. The notice shall
be in sufficient detail to fairly and reasonably apprise the other of each
alleged material default.

13.3 Each party shall bear their own costs in relation to any court or
arbitration proceeding arising under this Agreement. All arbitration shall be
conducted by a panel of three arbitrators, with one arbitrator being selected by
each party and the two arbitrators jointly choosing the third arbitrator; an
arbitration award shall contain a reasonably narrative explanation of its
decision.

14. Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned. A copy of this signed Agreement
will be sent to you for your records.

ACKNOWLEDGED AND AGREED,

LifeVantage Corporation

 

By:

 

/s/ Douglas C. Robinson

   

    /s/ Dr. Joe McCord

Name:   Douglas C. Robinson         Dr. Joe McCord Title:   CEO     Signed:  
April 1, 2011     Signed: April 1, 2011

 

- 8 -



--------------------------------------------------------------------------------

Exhibit A

Chief Scientific Officer

Position Summary

The Chief Scientific Officer will oversee the scientific efforts of the company,
head the Scientific Advisory Board, and present scientific information at
corporate events.

Essential Duties and Responsibilities include the following. Other duties may be
assigned.

 

  1. Conduct and oversee company sponsored research, bioassays, raw materials
evaluation and quality control work in an appropriately equipped laboratory.

 

  2. Encourage, support, and recruit independent academicians to investigate
Protandim in scientific studies, providing laboratory assay support, scientific
advice, and assistance in writing grant applications and manuscripts, and
serving on those grants as consultant or co-investigator where appropriate.

 

  3. Review and act as liaison to independent researchers and their facilities.

 

  4. Present at large distributor meetings, board of director meetings,
shareholder meetings and investor meetings as requested.

 

  5. Work with others, including marketing and legal, to ensure regulatory
compliance and scientific accuracy of corporate communications, including Press
Releases.

 

  6. Review scientific claims of company’s products to ensure accuracy.

 

  7. Provide scientific information, updates and changes to management, board of
directors, shareholders and distributors related to products.

 

  8. Conduct interviews with the media, as requested.

 

  9. Respond to questions regarding the company’s products, particularly those
related to adverse events and/or reactions, as requested.

 

  10. Collaborate with management on Scientific Advisory Board members and
duties of each.

 

  11. Work with management to redirect inquiries unrelated to science.

 

  12. Advise board of directors and management on strategic scientific matters
and act as spokesperson.

 

  13. Create and lead the company’s scientific strategy in partnership with
management and board of directors.

 

  14. Represent the Company in business-to-business negotiations, whether
related to MLM or not (along with members of management and/or the BOD, as
appropriate), or in licensing discussions with pharmaceutical companies, e.g.,
or in any discussion of mergers, acquisitions, or buy-outs.

 

- 9 -